HECE|VED

Ngv 249 2018 UNITED sTATEs DISTRICT ooURT
_ WESTERN DISTRICT oF LoUIsIANA
wEST'E%':.Y.,'}§;/‘R?€?§F°¢§S,'§, ALEXANDRIA DlvisIoN
ALEXANDR|A, LOU|S!ANA
ALAN vIRGIL BRUMFIELD, civiL AoTIoN No. 1:18-CV-1189-sEc. P
Petitioner
vERsUs JUDGE DEE D. DRELL
JERRY GooDWIN, MAGISTRATE JUDGE PEREz-MONTES
Respondent

J U D G M E N T

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that the petition for Writ of habeas corpus filed pursuant to
28 U.S.C. § 2254 is hereby DENIED and DISMISSED With prejudice as time'barred
under 28 U.S.C. § 2244(d)(1)(A).

YL
THUS DONE AND SIGNED at AleXandria, Louisiana, this w cEly of

/\/W£Wé#/L-dzois.

/

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

